         Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 1 of 11 PageID #:326



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

JENNIFER DUMINIE,                                    )
                                                     )
                                   Plaintiff,        )
                 v.                                  )        NO.:     17 C 003030
                                                     )
NORTHEAST ILLINOIS REGIONAL                          )        JUDGE ROBERT DOW
COMMUTER RAILROAD                                    )
CORPORATION D/B/A METRA,                             )
                                                     )        Magistrate Judge Jeffrey T. Gilbert
                                   Defendant.        )

        METRA’S MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT

        Defendant, Northeast Illinois Regional Commuter Railroad Corporation, d/b/a Metra, (“Metra”),

by and through its attorneys, Jamie V. Harrmann, pursuant to FED. R. CIV. P. 12(b)(6) and (f), moves to

dismiss the Third Amended Complaint, stating:

                                                  INTRODUCTION

        Plaintiff’s Third Amended Complaint fails to correct the deficiencies of her previous three

pleadings, and should be dismissed. Plaintiff continues to “mix and match actions and motivations . . .

until she finds a pairing that she believes provides an actionable claim.”1 However, none of the modified

counts in her Third Amended Complaint successfully state a claim, and Plaintiff pleads new facts which

undermine those claims which previously withstood dismissal.

        Plaintiff alleges that, after being granted and utilizing FMLA leave, she was subject to the

following discriminatory acts, which ultimately “forced her to resign from her job against her will”:

       Having to provide additional information and supporting documentation of her doctor’s
        appointments, while taking intermittent FMLA leave (Third Am. Compl., ¶ 18);
       Receiving criticism (Third Am. Compl., ¶ 21);


1
 This Court previously dismissed Plaintiff’s claims that she was terminated on the basis of race, that she was subject to a
hostile work environment, that Metra violated the ADA, and that Metra interfered with her FMLA rights. See Memorandum
Opinion and Order dated February 4, 2019 (the “Order”), attached hereto as Exhibit A.
       Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 2 of 11 PageID #:327




      Being prevented from bidding for other positions until she completed training another employee
       for her current position (Third Am. Compl., ¶ 23);
      Following her FMLA leave, being promoted to the Chief Clerk position, subsequently demoted to
       a janitorial position; and thereafter being transferred to an office position. (Third Am. Compl., ¶¶
       35-38);
      Experiencing “rude and intimidating” behavior by Rudy Guajardo (Third Am. Compl., ¶ 21);
      Not receiving information about personnel matters concerning other employees (Third Am.
       Compl., ¶ 42);
      Being yelled at in a “rude and abrasive manner” by Mario Reeves (Third Am. Compl., ¶ 48);
      Observing a co-worker sitting at her desk, reading her e-mails (Third Am. Compl., ¶ 46);
      Hearing through the grapevine that her supervisors were “told to work her extra hard,” and said
       she “was trouble” (Third Am. Compl., ¶¶ 49-50);
      Not having a water leak near her desk fixed (Third Am. Compl., ¶ 51).

See Third Amended Complaint, attached hereto as Exhibit B. Plaintiff alleges a hostile work environment

based on race discrimination in violation of Title VII and 42 U.S.C. § 1981 (Counts I-II), FMLA retaliation

(Count III), and Constructive Discharge based on race, and in retaliation for exercising FMLA rights

(Counts IV-V). All counts should be dismissed.

                                              ARGUMENT

       “To survive a motion to dismiss under Rule 12(b)(6), a complaint must state a claim to relief that

is plausible on its face.” Bell Atlantic. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In reviewing the

sufficiency of a complaint under the plausibility standard, the court accepts the well-pleaded facts in the

complaint as true, but legal conclusions and conclusory allegations merely reciting the elements of the

claim are not entitled to this presumption of truth. McCauley v. City of Chicago, 671 F.3d 611, 616 (7th

Cir. 2011) (“An inadequate complaint will not survive a motion to dismiss simply because the defendants

managed to figure out the basic factual or legal grounds for the claims.”). The plaintiff must provide

enough details about his claim to present a story that holds together and is not based on conclusions or

speculation. Carlson v. CSX Transportation, 758 F.3d 819 (7th Cir. 2014). The complaint still needs to

set forth enough factual specificity to causally connect Plaintiff’s claim to his alleged injury. McTigue v.

City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995). Where a complaint pleads facts that are merely


                                               Page 2 of 11
         Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 3 of 11 PageID #:328




consistent with a defendant’s liability, it stops short of the line between possibility and plausibility of

entitlement to relief. Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014).

    I.   Counts I-II fail to plead a claim of race discrimination because Plaintiff does not allege she
         was subject to an adverse job action.

         To state a claim for race discrimination under Title VII of the Civil Rights Act of 1964 and 42

U.S.C. § 19812 the plaintiff must plead facts that the employer instituted an adverse employment action

on the basis of race.     Carlson v. CSX Transportation, 758 F.3d 819, 827 (7th Cir. 2014), citing

Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 511-512 (2002). “A materially adverse employment action

is one which visits upon a plaintiff a significant change in employment status.” Boss v. Castro, 816 F.3d

910, 917 (7th Cir. 2016). An adverse job action must be “more disruptive than a mere inconvenience or

an alteration of job responsibilities,” and “not everything that makes an employee unhappy is an actionably

adverse action.” Porter v. City of Chi., 700 F.3d 944, 954 (7th Cir. 2016).

         Because Plaintiff does not provide allegations showing her supervisors acted with explicit racial

animus, she must allege circumstances from which the Court may infer racial animus, such as suspicious

timing, ambiguous statements or comments directed at other employees in the protected class, evidence

that similarly-situated employees outside the protected class received systematically better treatment, or

evidence of pretext. Order, pg. 8 (Exhibit A) (citing to Tank v. T-Mobile USA, Inc., 758 F.3d 800, 805

(7th Cir. 2014).

         Plaintiff alleges that her supervisors “repeatedly requested” that she provide documentation to

support her FMLA leave, that her work was subjected to “excessive criticism,” that she experienced “rude

and intimidating behavior,” that she heard rumors that her supervisors were told to work her “extra hard”


2
  Lalvani v. Cook Cty., Illinois, 269 F.3d 785, 789 (7th Cir. 2001) (“A prima facie case of race or
ethnicity discrimination under § 1981 is predicated on the same elements as an ethnicity discrimination
claim under Title VII, and we thus analyze these two aspects of his case together.”).



                                               Page 3 of 11
        Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 4 of 11 PageID #:329




and that she “was trouble,” and that a water leak near her desk was not fixed. Third Amended Complaint,

¶¶ 18, 21, 23, 42, 46, 48-51, Exhibit B.

       Plaintiff also alleges that she was transferred from her Ticket by Internet Position to the Chief

Clerk position (a promotion) (a fact omitted from her Second Amended Complaint) and that a similarly-

situated white employee filled her Ticket by Internet slot when she was promoted. Third Amended

Complaint, ¶¶ 28, 34, 35. She alleges that she was “inadequately trained” in the position of Chief Clerk,

and subsequently demoted to a janitorial position. Third Amended Complaint, ¶ 36.

       This Court already concluded that Metra’s requirement that Plaintiff provide documentation

to support each medical appointment is not an adverse employment action. Order, pg. 8 (Exhibit A) (“the

fact that Plaintiff’s supervisors required her to provide proof of her doctor’s visits each time she left for a

FMLA appointment does not rise to the level of an adverse employment action.”). Her other allegations

regarding rude behavior, being yelled at, hearing rumors that her supervisors described her as “trouble”

and were told to work her “extra hard,” and not having a water leak near her desk fixed, are quintessentially

the type of “trivial harms, petty slights, [and] minor annoyances” that do not rise to the level of an adverse

employment action. Stephens v. Erickson, 569 F.3d 779, 790 (7th Cir. 2009).

       This Court has also held that “to survive Defendant’s motion to dismiss, Plaintiff must plead facts

that allow the Court to reasonably infer a discriminatory reason for her reassignment…” Order, pg. 8

(Exhibit A). While the allegations in Plaintiff’s Second Amended Complaint regarding her demotion to a

janitor position (while being replaced by a similarly-situated white employee) survived Metra’s prior

motion to dismiss, Plaintiff now alleges she first received a promotion from the Ticket By Internet Clerk

position to Chief Clerk, and was only later demoted to a janitorial position (which she attributes to

inadequate training). Third Amended Complaint, ¶¶ 34-36 (“After filing the EEOC Complaint and lawsuit




                                                Page 4 of 11
        Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 5 of 11 PageID #:330




. . . Plaintiff was moved to the Chief Clerk position, [was] inadequately trained, and then disqualified.

Plaintiff was subsequently demoted to cleaning toilets as a janitor…”).

       Plaintiff does not allege any facts that make it plausible that her assignment was racially motivated.

She does not allege that this reassignment (from Chief Clerk) to janitor was connected to the previously

identified, similarly-situated, white employee (who took over her position when she was promoted, and

not when she was later demoted). As such, Plaintiff is unable to show that a similarly-situated employee

outside of the protected class received systematically better treatment. Therefore, the race discrimination

claims of Counts I and II must be dismissed.

 II.    Counts I-II should also be dismissed because Plaintiff fails to allege severe and pervasive
        offensive conduct to support her claims of hostile work environment.

       Counts I and II of Plaintiff’s Third Amended Complaint allege a hostile work environment based

on race. To state a claim for a hostile work environment, Plaintiff must allege: (1) she was subject to

unwelcome harassment; (2) the harassment was based on race; (3) the harassment was severe or pervasive

so as to alter the conditions of employment and create a hostile or abusive working environment; and (4)

there is a basis for employer liability.” Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty.,

804 F.3d 826, 833-34 (7th Cir. 2015). “Offhand comments, isolated incidents, and simple teasing do not

rise to the level of conduct that alters the terms and conditions of employment.” Porter v. City of Chicago,

700 F.3d 944, 956 (7th Cir. 2012), citing Scruggs v. Garst Seed Co., 587 F.3d 832, 840 (7th Cir. 2009).

       As was the case with her Second Amended Complaint, none of the allegations in the Third

Amended Complaint suggest that Plaintiff was subjected to harassment based on race. The series of

incidents alleged by Plaintiff (i.e. “rude and abrasive” behavior; “excessive criticism,” hearing rumors that

her supervisors described her as “trouble” and were instructed to make her work “extra hard,” and the

requirement that she submit proof of doctor’s appointments) fall short of describing the type of severe and

pervasive abusive conduct required to support her hostile work environment claims. She has not alleged


                                                Page 5 of 11
          Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 6 of 11 PageID #:331




an environment “permeated with discriminatory intimidation, ridicule, and insult,” or that she was subject

to a “physically threatening or openly racist” work environment. Monroe v. Columbia Coll. of Chicago,

No. 17-CV-5837, 2018 WL 4074190, at *4 (N.D. Ill. Aug. 27, 2018) (plaintiff did not plausibly allege a

hostile work environment where he claimed he was denied professional opportunities, was subjected to

hyper-surveillance, and was falsely denigrated); also Order, pg. 14-15 (Exhibit A). Plaintiff does not

plausibly allege a hostile work environment, and Counts I-II should be dismissed.

III.      Count II should be dismissed because Plaintiff does not allege a policy or custom of
          discrimination, as required to state a prima facie case of § 1981 discrimination.

       Plaintiff’s § 1981 claim fails. To properly assert this claim, Plaintiff must plead that: (1) she is a

member of a racial minority, (2) Defendant had an intent to discriminate on the basis of race; and (3) the

discrimination concerned the making or enforcing of a contract.” De v. City of Chicago, 92 F.Supp.2d

709, 723-30 (N.D. Ill. 2012). To establish that the alleged discrimination falls within the scope of activities

proscribed by the statute, Plaintiff must also demonstrate that she suffered “a materially adverse

employment action.” Lewis v. City of Chicago, 496 F.3d 645, 652 (7th Cir. 2007).

       Under § 1981, a public corporation, like Metra, cannot be held liable based on a theory of respondeat

superior but, rather, can only be held liable when the constitutional deprivation is caused by the

municipality's own conduct. Monell v. Dept. of Social Services, 436 U.S. 658, 694 (1978). To establish

municipal liability, a plaintiff must establish that the alleged injuries were caused by an express municipal

policy, a person with final policymaking authority, or a common municipal practice so widespread and

well-settled that it constitutes a custom or usage with the force of law. Lawrence v. Kenosha County, 391

F.3d 837, 843- 844 (7th. Cir. 2002).

          While Plaintiff alleges “[t]he Defendant committed discriminatory employment practices and race

discrimination against Plaintiff . . . on the basis of race and she was denied the equal enjoyment of all

benefits, privileges, terms, and conditions of employment as her white counterparts, which constitute


                                                 Page 6 of 11
       Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 7 of 11 PageID #:332




illegal intentional race discrimination in violation of 42 U.S.C. § 1981,” this is precisely the type of

formulaic recitation of elements that is insufficient as a matter of law. Third Amended Complaint, ¶ 71.

Plaintiff’s allegations do not plausibly describe the existence of a policy or practice giving rise to the

alleged discrimination. As was the case with her previously dismissed § 1981 claim contained in the First

Amended Complaint, Count III of Plaintiff’s Third Amended Complaint fails to contain allegations

subjecting Metra to liability, and should be dismissed.

IV.     Count III should be dismissed because the threat of removal is not enough to support an
        FMLA retaliation claim.

       To succeed on a FMLA retaliation claim, Plaintiff must establish that: “(1) she engaged in

protected activity; (2) she suffered an adverse employment action; and (3) there is a causal connection

between the two.” Carter v. Chi. State Univ., 778 F.3d 651, 657 (7th Cir. 2015). Generally, an adverse

employment action “falls into one of three categories (1) termination or reduction in compensation, fringe

benefits, or other financial terms of employment; (2) transfers or changes in job duties that cause an

employee’s skills to atrophy and reduce future career prospects; and (3) unbearable changes in job

conditions, such as a hostile work environment or conditions amounting to constructive discharge.” Barton

v. Zimmer, Inc., 662 F.3d 448, 453-54 (7th Cir. 2011).

       Plaintiff’s Third Amended Complaint alleges she was: (i) threatened to be removed from her

position in December 2015, (ii) not allowed to bid for a new position until she trained the employee who

bumped her, and (iii) was medically disqualified from her position in February, 2016 and was then given

a promotion to the position of Chief Clerk before being demoted to janitor. Third Amended Complaint,

¶¶ 23, 24, 27, 35 & 36.

       First, Plaintiff’s allegation that she was promoted to the position of Chief Clerk after exercising

her FMLA rights undercuts the plausibility of her contention that she was retaliated against for exercising

those rights. Third Amended Complaint, ¶ 33-35. Second, while Plaintiff pleads that she was threatened


                                               Page 7 of 11
            Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 8 of 11 PageID #:333




with removal from her position if she did not have her FMLA removed, this Court has already ruled that

“unfilled threats are not materially adverse actions” and the threat to be removed from her position is not

enough to plead a claim of FMLA retaliation. Order, pp. 20-21 (Exhibit A). Further, her allegation about

being prevented from bidding for new positions makes clear that this was due to the requirement that she

first train her replacement – and not due to any retaliatory motive. Third Amended Complaint, ¶ 23.

Plaintiff does not allege that similarly-situated employees outside her protected class were excused from

this expectation. Because Plaintiff does not plausibly allege an adverse job action, and one that is causally

connected to retaliation for her exercise of FMLA rights, Count III should be dismissed.

    V.      Counts IV and V should be dismissed because Plaintiff fails to plead a prima facie case for
            constructive discharge, as she does allege facts describing an “abusive” working
            environment.

         To prevail on a claim for constructive discharge, Plaintiff must show that “a hostile work environment

existed and that the abusive working environment became so intolerable that [her] resignation qualified

as a fitting response.” Herr v. City of Chicago, 479 F. Supp. 2d 834, 840–41 (N.D. Ill. 2007). In addition,

she “must show that the harassment resulting in [her] constructive discharge was motivated by” her race

(Count IV) or her exercise of FMLA rights (Count V).3 As explained in Section II, supra, Plaintiff’s Third

Amended Complaint does not contain allegations which plausibly describe a hostile work environment.

         The type of abusive work environment that normally supports a claim for constructive discharge does

not exist here. Courts have found constructive discharge where, for example, “the plaintiff’s boss

consistently made racial comments and on one occasion held a gun to his head, took a photo, and later

showed it at a staff meeting while making racial jokes,” and where an HR manager “threatened to kill the



3
 Illinois courts do not recognize constructive discharge in claims of retaliatory discharge. Cooksey v. Bd. of Educ. of the City
of Chicago, No. 13 C 8619, 2014 WL 702386, at *2 (N.D. Ill. Feb. 24, 2014) (“[A]s things stand now, retaliatory
constructive discharge claims are not recognized in Illinois, and the Illinois Supreme Court's language strongly discourages
us from turning [this] claim into a novel cause of action under Illinois law.”) (internal citations and quotations omitted).



                                                        Page 8 of 11
         Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 9 of 11 PageID #:334




plaintiff and repeatedly showed her racist pornographic photos.” Id. (citing to Taylor v. W. & S. Life Ins.

Co., 966 F.2d 1188, 1190 (7th Cir. 1992) and Brooms v. Regal Tube Co., 881 F.2d 412, 417 (7th

Cir.1989)).

      Here, Plaintiff makes no allegations rising to this level. She alleges she had to provide supporting

documentation for her doctor’s appointments, received criticism, was prevented from bidding for another

position before she completed training another employee, was replaced by a white employee when she

was promoted to the position of Chief Clerk, experienced rude and intimidating behavior, was yelled at,

observed a co-worker sitting at her desk, reading her e-mails, and experienced a water leak near her desk

which was not fixed. Third Amended Complaint, ¶¶ 18, 21, 23, 35-38, 42, 46, 48-51. These allegations

are insufficient to support a constructive discharge claim and Counts IV and V should be dismissed.

VI.      Counts I, II, and IV should be dismissed because they exceed the scope of Plaintiff’s EEOC
         Charge.

         A plaintiff cannot bring claims that were not originally included in the charges made to the EEOC.

Butler v. Illinois Dept. of Transp., 533 F.Supp.2d 821(824) (N.D. Ill. 2008), citing Sitar v. Indiana Dep’t

of Transp., 344 F.3d 720, 726 (7th Cir. 2003). Claims in subsequent judicial proceedings must be

“reasonably related to the allegations of the EEOC charge and growing out of such allegations.” Moore v.

Vital Prods., Inc., 641 F.3d 253, 256-57 (7th Cir. 2011); Order, pg. 11 (Exhibit A). The Seventh Circuit

“has repeatedly held that charges of discrimination and harassment are not normally sufficiently ‘like or

reasonably related’ to ‘permit an EEOC charge of one type of wrong to support a subsequent civil suit for

another.’” Order, pg. 12 (Exhibit A) (citing to Sitar v. Indiana Dep’t of Transp., 344 F.3d 720, 726 (7th

Cir. 2003). The Seventh Circuit recognizes an exception only when the claims are “so related and

intertwined in time, people, and substance that to ignore that relationship for a strict and technical

application of the rule would subvert” the purpose of Title VII. Id.




                                               Page 9 of 11
       Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 10 of 11 PageID #:335




       Plaintiff’s EEOC charge alleges she was subjected to harassment on the basis of disability and in

retaliation for opposing unlawful sexual discrimination. Plaintiff also asserted a racial discrimination

claim related to Defendant’s alleged refusal to allow her to exercise contractual “bumping rights” while

another similarly situated white employee was allowed to do so.

       Plaintiff’s Third Amended Complaint, on the other hand, alleges a hostile work environment claim

on the basis of race, and constructive discharge on the basis of race. Plaintiff alleges a variety of events

(unrelated to her contractual “bumping rights”) as the basis for these claims, which were not raised in the

underlying charge. Third Amended Complaint, ¶ 58 (Count I) (“Defendant discriminated against Plaintiff

by subjecting her to a racially hostile working environment in which she was subjected to frequent taunts

by employees and threats by managers alike); ¶ (Count II) (same); ¶ 91 (Count IV) (“Defendant’s conduct

caused the conditions of Plaintiff’s work environment to become objectively and subjectively severe,

pervasive…”).

       Counts I, II and IV also relate to alleged conduct by individuals never referenced in the underlying

charge, which focused on the conduct of Ken Ruminski and David Rubino; Counts I, II, and IV incorporate

a broad set of additional allegations against separate individuals. Third Amended Complaint, ¶ 39 (“Rudy

Guajardo began displaying rude and intimidating behavior towards Plaintiff); ¶ 46 (“Patti Schneider was

sitting at [Plaintiff’s desk] reading her emails, an invasion of her workspace and privacy”); ¶ 48 (“Mario

Reeves opened [a] truck where Plaintiff was and yelled at her to get out in a rude and abrasive manner”);

¶ 49 (“Tony Lee, Plaintiff’s janitor supervisor, told her other coworkers that the people downtown told

him she was trouble…”); ¶ 50 (“Lou and Tyree, the employees who trained Plaintiff to be a janitor were

told to work her extra hard and make her to everything by herself…”).

       These claims thus fall outside the scope of the original EEOC charge. Sitar, 344 F.3d at 726-727

(holding claims not “reasonably related” to underlying charge where the plaintiff’s discrimination and



                                              Page 10 of 11
         Case: 1:17-cv-03030 Document #: 49 Filed: 05/07/19 Page 11 of 11 PageID #:336




harassment claims “involve a separate set of incidents, conduct, and people…”). Counts I, II, and IV

should therefore be dismissed.

VII.      Title VII Claims of Discrimination Occurring Prior to April 28, 2015 are Barred by the
          Applicable Statute of Limitations.

       To support a Title VII claim, a plaintiff must file a charge within 300 days of an unlawful employment

practice. 42 U.S.C. §2000e-5(e)(1); Tinner v. United Ins. Co. of Am., 308 F.3d 697, 707 (7th Cir. 2002).

Plaintiff filed her charge on February 22, 2016. Thus, allegations of events occurring prior to April 28,

2015 cannot support her Title VII claim. For example, Plaintiff alleges that between January 1, 2015 and

April 15, 2015, her supervisors repeatedly “harassed her” and subjected her to differential terms and

conditions of employment by requesting proof of her doctor’s appointments. Third Amended Complaint,

¶ 18. Allegations related to time-barred claims should be stricken.

          WHEREFORE, Defendant, Northeast Illinois Regional Commuter Railroad Corporation d/b/a

Metra, prays for the entry of an Order dismissing the Third Amended Complaint, in its entirety and with

prejudice, and for any and all other relief that this Honorable Court deems appropriate.

                                                Respectfully submitted,

                                                Northeast Illinois Regional Commuter
                                                Railroad Corporation, d/b/a Metra,


                                        By:     /s/ Jamie V. Harrmann______________________
                                                Jamie V. Harrmann, Attorney for Metra



Jamie V. Harrmann
A.R.D.C. #6320754
Metra Law Department
547 West Jackson Boulevard, 15th Floor
Chicago, Illinois 60661
312.322.8002
jharrmann@metrarr.com



                                                Page 11 of 11
